The plaintiff, a passenger upon defendant’s trolley car, claims that she was hit in the eye by a wad of paper thrown or tossed by the conductor at another passenger. Liability is admitted.
A careful study of the evidence is convincing that the plaintiff has grossly exaggerated her injuries, and that the verdict of $400 is unwarrantably large. The overwhelming weight of the evidence shows that the physical injury to the plaintiff was very slight'. For *571this, and for the conductor’s act of indignity, so far as it affected her sensibilities, she is entitled to recover, and for no more. If the plaintiff within 30 days after mandate is received remits all of the verdict in excess of $50, motion overruled; otherwise motion sustained.
Connellan & Connellan, for plaintiff. Libby, Robinson & Ives, for defendant.